Appeals by the defendant from two judgments of the County Court, Orange County (De Rosa, J.), both rendered August 19, 2009, convicting him of burglary in the second degree under indictment No. 09-00270 and attempted burglary in the second degree under Superior Court information No. 09-00374, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Angiolillo, Eng, Chambers and Sgroi, JJ., concur.